DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 5/3/2022 has been entered.  Claims 1-16 are pending in the application.  Claims 1-12 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 now recites, “An improved three dimensional combination of graphene and a non-conductive polymer wherein the improvement comprises…an acrylate polymer having a first end and a second end, said first end bonded to said non-conductive polymer and said second end bonded to an item selected from the group comprising said graphene and said carbon black”, however, it is first noted that the claimed “acrylate polymer” may read upon the broadly claimed “non-conductive polymer”, particularly in light of the instant specification.  A claim in which one ingredient is defined so broadly that it reads upon a second does not meet the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Ferm and Boynton, 162 USPQ 504 (BdPatApp & Int 1969.)  Hence, given that a single non-conductive acrylate polymer chain can be equated to both the “acrylate polymer” and the “non-conductive polymer”, e.g. a portion of the single non-conductive acrylate polymer chain “bonded” to the “item” would read upon the broadly claimed “acrylate polymer” while the remaining portion of the non-conductive acrylate polymer chain would read upon the broadly claimed “non-conductive polymer” with the two portions “bonded” to one another, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  It is also noted that although alternative expressions are permissive in the claims, they should be drafted in proper alternative format, i.e. “selected from A, B or C”, “one of A, B, and/or C", or in proper Markush claim format, i.e. “selected from the group consisting of A, B and C”, or in similar alternative format such that there is no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  A claim that recites “selected from the group comprising of A, B and C” (emphasis added) as in the instant claim 13 is improper.  See MPEP § 2173.05(h).
Claim Rejections - 35 USC § 102
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US2015/0294752), for generally the reasons recited in the prior office action and restated below wherein it is further noted that Wu discloses that the base resin may be polymethylmethacrylate (PMMA), a non-conductive acrylate polymer, which is specifically utilized in Example 2, and that the surface modifying compound or coupling agent that provides the graphene nanoplatelets with a modified surface layer having functional groups used to chemically react with the electrically conductive carbon black and the base resin to form chemical bonds is specified by a chemical compound Mx(R)y(R’)z, where M is a metal element with 0≤x≤6 such that M is optional and not present in the chemical compound when x=0, R is a hydrophilic functional group, and R’ is a hydrophobic functional group such as methacrylicoxyl or acrylicoxyl with 1≤z≤20, such that at z=20, the chemical compound or coupling agent disclosed by Wu reads upon the broadly claimed “acrylate polymer having a first end and a second end, said first end bonded to said non-conductive polymer and said second end bonded to an item selected from the group comprising said graphene and said carbon black”; or alternatively the PMMA, a non-conductive acrylate polymer, as the base resin that is chemically bonded to the modified graphene reads upon both the acrylate polymer and the non-conductive polymer with the modified graphene reading upon “said graphene” (Paragraphs 0024-0025; Examples; Claims 1 and 6).  Therefore, the broadly claimed invention as amended remains anticipated by Wu.
As discussed in the prior office action, Wu discloses a graphene masterbatch to be blended with a polymer material to form a composite material, wherein the graphene masterbatch comprises a base resin such as polycarbonate and/or acrylonitrile-butadiene-styrene (reading upon the claimed non-conductive polymer), electrically conductive carbon black, surface-modified graphene nanoplatelets, and a dispersant wherein the surface-modified graphene nanoplatelets have improved compatibility with carbon black and polymer material so as to achieve homogeneous mixing thereby enhancing the cohesive strength and electrical conductivity of the composite base material, and more specifically are formed by covering the surface of the graphene nanoplatelet with a modifying agent including a coupling agent containing functional groups use to activate chemical reaction so as to form chemical bonds with the carbon black and the base resin (reading upon the broadly claimed “carbon black particles associated with the perimeter of said graphene and supplying electrons to said graphene”; Entire document, particularly Abstract; Paragraphs 0007, 0012-0017 and 0024; Examples).  Wu discloses that the graphene nanoplatelets have a two dimensional planar structure while the carbon black is an intrinsic particle with a three dimensional structure such that the combination of the graphene nanoplatelets and the carbon black form an effective network in the plastic base material (reading upon the claimed “three dimensional combination”), thereby achieving excellent performance at a lower content of the additives (Paragraph 0021); and hence, based upon the further discussion above with respect to the added “acrylate polymer” limitation, Wu anticipates instant claim 13.
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagawa (US2015/0315450).  Kagawa discloses a heat-dissipating sheet 1 having thermal conductivity comprising carbon black particles 3 uniformly dispersed among fine graphite or graphene particles 2, wherein the sheet is “produced by applying a dispersion of fine graphite particles, carbon black and an organic binder in an organic solvent to a surface of a die, drying it; burning the resultant resin-containing composite sheet to remove the organic binder; and then pressing the resultant composite sheet of fine graphite particles and carbon black for densification” (Abstract, Paragraphs 0055-0057); wherein the organic binder of the composite sheet is preferably an acrylic resin, particularly polymethylmethacrylate (PMMA), provided in a content such that the composite sheet is integral for handling (Paragraphs 0065-0066), e.g. bonding the carbon black and graphite/graphene particles;, and the resulting heat-dissipating sheet 1 is substantially composed only of the fine graphite/graphene particles 2 and the carbon black 3 closely bonded with substantially no gaps (Paragraphs 0023 and 0054).  Kagawa discloses that the carbon black particles are composed of channel black and ketjen black and/or acetylene black (Abstract); and that one of four peripheral electrons used for chemical bonding of the carbon atoms of the fine graphene particles is in a free state and that because free electrons can move along the hexagonal crystal lattice of the fine graphene particles, the fine graphene particles have high thermal conductivity (Paragraph 0055); wherein it is further noted that given the proximity of the carbon black particles to the graphene particles, and that the disclosed carbon black particles are electrically conductive with high thermal conductivity, the carbon black particles in both the pressed composite sheet and the final heat-dissipating sheet are inherently “associated with the perimeter of said graphene and supplying electrons to said graphene” as instantly claimed.  Kagawa also discloses that the heat-dissipating sheet 1 comprising fine graphite particles 2 and carbon black 3 is preferably coated with an insulating resin, particularly a thermoplastic acrylic resin such as PMMA “to prevent the detachment of fine graphite particles and carbon black and to achieve surface insulation” (Paragraph 0082), and thus the insulating PMMA resin of the coating is attached or “bonded” to both the fine graphite particles 2 and carbon black 3 reading upon the broadly claimed “acrylate polymer having a first end and a second end, said first end bonded to said non-conductive polymer and said second end bonded to an item selected from the group comprising said graphene and said carbon black” as broadly recited in instant claim 13, or alternatively, the PMMA resin binder of the resin-containing composite sheet which binds the carbon black particles and the graphite/graphene particles reads upon the broadly claimed acrylate polymer and non-conductive polymer of instant claim 13.  Hence, the PMMA coated heat-dissipating sheet taught by Kagawa or alternatively, the pressed PMMA resin-containing composite sheet prior to burning out the PMMA binder as disclosed by Kagawa reads upon the broadly claimed three-dimensional combination including the components and structure as claimed, thereby anticipating instant claim 13.
Claim Rejections - 35 USC § 103
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rose (US2015/0166739) taken alone or in view of Lundorf (US2018/0298154).
Rose discloses a filled polymeric material comprising fillers modified with functional particles, preferably pigment particles, wherein the modified fillers are produced by a dry-blending process through collisions of sufficient energy to bound, adhere, or otherwise associate the pigment particles to the filler, such as by interactions as disclosed in Paragraph 0045 including electrostatic interactions and ionic bonding; wherein the pigment particles are preferably carbon black as utilized in the examples, and the filler may be selected from those disclosed in Paragraph 0049 including graphene and particularly alumina trihydrate (ATH) as well as combinations thereof (Abstract; Paragraphs 0045 and 0049-0051; Examples).  Rose discloses that the functional particles, such as the carbon black particles, have a particle size distribution from 0.005 microns to 4 microns, preferably 0.01 to 3 microns, and particularly 0.2 to 3 microns with respect to commercially available particles (reading upon the claimed size range of instant claim 15; Paragraph 0057).  Rose discloses that in addition to pigment particles as functional particles for modifying the filler particles, other functional modifier particles may be utilized in combination including adhesion modifiers, modifiers of electrical characteristics, and modifiers that modify the interaction of the filler particles with a surrounding medium such as compatibilizers and dispersants (Paragraphs 0050-0055).  Rose discloses that the modified filler or composite particles are incorporated into a liquid prepolymerized mixture (Paragraphs 0046-0047), particularly a polymerizable acrylic composition consisting essentially of methyl methacrylate polymer (non-conductive polymer) dissolved in monomeric methyl methacrylate as described in Paragraph 0060 and as utilized to produce filled acrylic resin composite plaques in Examples 8-9 (e.g. three dimensional combination of modified filler particles and a non-conductive polymer); wherein Rose discloses that dry-blending of the pigment and filler prior to incorporation into the liquid prepolymerized mixture provides improved dispersion of colorants in colored filled polymer materials and also provides a means for introducing a higher loading of pigment (Paragraph 0047).  Hence, Rose provides a clear teaching and/or suggestion of a filled acrylic polymer composite comprising modified ATH filler and/or modified graphene filler particles, given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success; wherein the ATH and graphene filler particles are modified with carbon black pigment particles that are bound, adhered, or otherwise associated with the ATH and graphene, respectively, reading upon the broadly claimed “three dimensional combination of graphene and a non-conductive polymer” and “comprises carbon black particles associated with the perimeter of said graphene and supplying electrons to said graphene” as in instant claim 13, with the carbon black particles having a size as in instant claim 15, and the combination further comprising ATH as in instant claims 14 and 16; and given that the methacrylate and/or other acrylate monomers polymerize during the curing process forming polymer chains or crosslinks including polymer chains that are connected on a first end to the methacrylate polymer present in the liquid prepolymerized mixture and on a second end connected, bonded or associated with “an item”, whether said “item” is another monomer, another polymer, the same polymer, the carbon black, exposed surfaces of the ATH and/or graphene, etc., the invention as broadly recited in instant claims 13-16 would have been obvious over the teachings of Rose considering the claimed “item” is “selected from the group comprising said graphene and said carbon black” and thus the “item” is not limited to the graphene and/or carbon black, and the claimed “bonded” is not limited to chemical bonding.
Alternatively, if the claimed invention is meant to be directed to chemical bonding of the acrylate polymer on a first end to the non-conductive polymer and on a second end to the graphene and/or carbon black only, then it is further noted that Lundorf discloses a composite material (Abstract) comprising a matrix material, particularly a polymer matrix, and an additive such as graphene, carbon black, aluminum trihydroxide, etc. (Paragraph 0255), wherein the matrix material and additive are held together by covalently or non-covalently bound ligands (Abstract).  Lundorf discloses that the “linker unit between matrix and additive has the structure Ligand1-LinkerL-Ligand 2, wherein Ligand1 and Ligand2 are a bond or a chemical entity that is capable of binding covalently or non-covalently to a structural entity, such as a polymer matrix or the additive (ex. CNT, graphene, carbon nanofiber, etc.), and LinkerL is a chemical bond or entity that links Ligand1 and Ligand2” (Abstract, Paragraph 7113); wherein the linking of the matrix and additive may provide a composite material with improved characteristics such as improved strength and particularly increased dispersion of structural entities, e.g. additives, in the composite material (Paragraphs 0004, 0032, 0049, 0052, and 6738-6739).  Lundorf discloses that the structural entities such as the graphene, carbon black or ATH may be modified by the addition of one or more functional groups such as OH, NH2, CO, COOH, and SH (Paragraphs 0255, 0497, 0499, 0502-0503), and that the matrix or polymeric structural entity (SE) may be acrylate polymers such as polymethyl methacrylates or crosslinkable acrylic resins as in the teachings of Rose (Paragraphs 0183-0185, 0202, 0218, 7114), wherein the ligands and/or linkers (L1,L2) may also be polymers, with ligands containing functional groups such as -COOH and CO capable of covalently linking SEs including covalent bond-forming chemical reactions for synthesizing polymers, and a desired polymer such as a polyacrylate can be formed in situ by addition of relevant precursors to ligand modified additives (Paragraphs 0505-0509, 0513, 0554, 0645-0648, 0664-0666, 0672-0674, 0692, 7075, 7093; Examples) with preferred embodiments including comprising graphene as SE1 and a polymer as SE2 (Paragraph 0705), particularly a one-atom layer molecule, e.g. graphene as SE1 and a polyacrylate as SE2 (Paragraphs 2950, 3038, and 6783), and more particularly with L1 and/or L2 comprising a non-covalent ligand, an amino-substituted hydrocarbon, or an ester or carboxylic acid (Paragraph 2972, 2994, 3038); or carbon black as SE1 (Paragraphs 4870-4789).  Hence, given that Lundorf discloses composite materials and components as disclosed in Rose and specifically teaches the advantages of bonding the additives to the polymers of the matrix material via covalent or non-covalent bonding by selecting appropriate functional groups/ligands and linkers, such as for improved dispersibility of the additives in the polymeric matrix which is also of interest in the invention taught by Rose, with Rose specifically disclosing that the composite may further comprise adhesion modifiers and/or modifiers that modify the interaction of the filler particles with a surrounding medium, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to covalently and/or non-covalently bond the composite filler particles taught by Rose comprising carbon black, graphene and/or ATH to the polymeric matrix material as in the invention taught by Lundorf given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive and/or moot in view of the additional remarks and new grounds of rejection presented above.  Specifically with regards to the rejection over Wu (US2015/0294752), which has been maintained above, the Applicant argues that “[w]hile Wu does have a coupling agent with hydrophilic and hydrophobic ends, the Wu coupling agent has a metal element between the hydrophobic and hydrophilic ends”, arguing that the “Acrylate Polymer of the instant invention [allegedly] contains no metal element” (see paragraph bridging pages 5-6 of the response filed 11/23/2021).  However, the Examiner first notes that the acrylate polymer as instantly claimed does not exclude the incorporation of a metal element therein and further notes, as discussed in detail above, Wu clearly discloses that the x corresponding to the metal element M in the coupling agent of Mx(R)y(R’)z may be zero such that Wu does not require the metal element to be present and clearly discloses a coupling agent without a metal element, and hence Applicant’s arguments over Wu are not persuasive.
Any objection or rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Okita (USPN 4,880,577) discloses a self-restoring overcurrent protective device produced by a grafting method wherein an organic peroxide is added to colloidal graphite, carbon black particles, and a crystalline polymer substance while heating and milling the three components such the polymer is grafted onto the graphite and carbon black.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 22, 2022